Citation Nr: 0209677	
Decision Date: 08/12/02    Archive Date: 08/21/02

DOCKET NO.  92-03 771	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for cervical spine 
degenerative disc disease.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

C. Lawson, Counsel


INTRODUCTION

The veteran served on active duty from December 1943 to 
October 1945.  He was a prisoner of war (POW) of the German 
Government from January 25, 1945 to April 6, 1945.  The 
Department of Veterans Affairs (VA) Regional Office (RO) 
denied the veteran's claim in August 1996, and he appealed 
that decision.  The Board of Veterans' Appeals (Board) 
remanded the case to the RO in April 2000 for a Travel Board 
hearing which the veteran canceled.


FINDING OF FACT

1.  The veteran served in combat but does not claim his 
current disease is combat related.

2.  His cervical spine degenerative arthritis and disc 
disease were first shown in February 1987, which was more 
than 32 years after service discharge, and they are not 
related to any incident of service origin, including his 
prisoner of war (POW) experiences, and he has not been 
diagnosed with post-traumatic osteoarthritis of the cervical 
spine.


CONCLUSION OF LAW

Cervical spine degenerative arthritis and disc disease were 
not incurred or aggravated in wartime service and service 
incurrence or aggravation under either the one-year 
presumptive rule or the POW presumptive service connection 
provisions may not be presumed.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1154 (West 1991 & Supp. 2001); 
38 C.F.R. §§ 3.307, 3.309 (2001).


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA and assistance matters

There has been a significant change in the law during the 
pendency of the appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) [now codified at 38 U.S.C.A.  § 5100 et 
seq. (West Supp.)].  This law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999) (holding that VA 
cannot assist in the development of a claim that is not well 
grounded), withdrawn sub nom. Morton v. Gober, 14 Vet.App. 
174 (2000) (per curiam order).  The new law also includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  38 U.S.C.A. 
§ 5107 note (Effective and Applicability Provisions) (West 
Supp. 2001).  In this case, even though VA did not expressly 
consider the provisions of the VCAA before they were enacted, 
VA's duties have been fulfilled nevertheless.  

First, VA has a duty to notify the veteran and his 
representative of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102 and 
5103 (West Supp. 2001); 66 Fed. Reg. 45620-45632 (Aug. 29, 
2001) (to be codified as amended 38 C.F.R. § 3.159).  The 
record shows that the veteran was notified of evidence and 
information needed to substantiate and complete his claim in 
the rating decision dated August 1996, statement of the case 
issued in May 1997 and in RO correspondence.  The Board 
concludes that the information VA provided the veteran 
provided him with the information about the evidence needed 
to substantiate his claim and complied with VA's notification 
requirements. 

Second, VA has a duty to make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A (West Supp. 2001); 
38 C.F.R. § 3.103 (2001); 66 Fed. Reg. 45620-45632.  Service 
medical records were requested twice and it appears that 
there are no other available records other than those 
contained in the claims folder.  The veteran has submitted 
private medical evidence, and VA medical records have been 
obtained.  Reasonable VA attempts to assist the veteran in 
obtaining necessary evidence have been made, and he has been 
advised that he has the right to submit evidence.

The Board also notes that the rating decision and statement 
of the case advised the veteran of the evidence that had been 
obtained and considered.  He has not indicated that there is 
any medical evidence to be obtained relative to his cervical 
spine disability.  There is no indication that there is any 
additional relevant competent evidence to be obtained either 
by the VA or by the veteran, and there is, therefore, no 
specific evidence to advise him to obtain.  Quartuccio v. 
Principi, No. 01-997 (U.S. Vet. App. June 19, 2002).

In this case, VA's actions are consistent with the VCAA, 
38 C.F.R. § 3.103 (2001), 38 C.F.R. §§ 3.159 and 3.326, as 
amended [see 66 Fed. Reg. 45620-45632 (Aug. 29, 2001)], and 
the duty to assist and the duty to notify the veteran and his 
representative of any information and evidence needed to 
substantiate and complete the claim.  An examination is not 
necessary to make a decision on the claim.

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the veteran in this case. 

Finally, even though VA did not have the benefit of the 
explicit provisions of the VCAA before it was enacted, or of 
the provisions of 38 C.F.R. §§ 3.159 and 3.326(a) as amended 
retroactively on August 29, 2001, VA's development and 
adjudication of the veteran's claim was consistent with the 
VCAA and the amendments to 38 C.F.R. §§ 3.159 and 3.326(a).  
VA's duties have been fulfilled.  As such, the Board finds 
that the veteran has not been prejudiced by the Board's 
consideration of his claim, as set forth below.  See Bernard 
v. Brown, 4 Vet. App. 384 (1993) [when the Board addresses in 
its decision a question that has not been addressed by the 
RO, it must consider whether the appellant has been given 
adequate notice to respond and, if not, whether he has been 
prejudiced thereby].  For the reasons previously set forth, 
the Board believes that the veteran has been given ample 
process to provide evidence and argument in support of his 
claim.  In short, the Board finds that the veteran has been 
given adequate notice of the need to submit evidence or 
argument and that he is not prejudiced by this decision.  
Accordingly, the Board may proceed with a discussion of the 
matters at issue.

Pertinent law and regulations

Service connection may be granted when it is shown that there 
is disability present which was the result of disease or 
injury which was incurred or aggravated in service.  38 
U.S.C.A. § 1110 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.303 
and 3.304 (2001).  A showing of incurrence may be established 
by affirmatively showing inception during service, and each 
disability must be considered on the basis of the places, 
types, and circumstances of service as shown by service 
records.  With chronic disease shown as such in service, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, are service-connected, unless 
clearly attributable to intercurrent causes.  For the showing 
of chronic disease in service there is required a combination 
of manifestations sufficient to identify the disease entity, 
and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word "Chronic."  Service connection 
may be established for disease diagnosed after discharge when 
all of the evidence including that pertinent to service 
establishes that it was incurred in service.  
38 C.F.R. § 3.303(a), (b), and (d).

38 U.S.C.A. § 1154(b) (West 1991) provides that, with respect 
to combat veterans, "The Secretary shall accept as 
sufficient proof of service-connection of any disease or 
injury alleged to have been incurred or aggravated by such 
service satisfactory lay or other evidence of service 
incurrence or aggravation of such injury or disease, if 
consistent with the circumstances, conditions and hardships 
of such service . . . Service-connection of such injury or 
disease may be rebutted by clear and convincing evidence to 
the contrary."

Other provisions provide that the service incurrence or 
aggravation of arthritis is presumed, in the absence of 
affirmative evidence to the contrary, if it is manifested to 
a degree of 10 percent within 1 year of discharge from a 
period of active service lasting 90 days or more.  38 
U.S.C.A. §§ 1101(3), 1110, 1112(a), 1113 (West 1991 & Supp 
2001).

Still other provisions provide that the service incurrence or 
aggravation of post-traumatic osteoarthritis in a former POW 
is presumed, in the absence of affirmative evidence to the 
contrary, if it becomes manifest to a degree of 10 percent or 
more after military service.  38 U.S.C.A. §§ 1110, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309.

Analysis

The veteran asserts that he sustained cervical spine disease 
as a POW as a result of sleeping on cold, concrete floors 
without a pillow, and also from numerous slips and falls in 
the snow which injured his neck during a forced march to a 
prison camp.  The evidence shows that he was in Germany as a 
POW, and that it was during the winter, and it is 
historically accepted that the Germans force marched captured 
American soldiers to POW camps during World War II.  The 
veteran stated in a March 1987 VA social and industrial 
survey that the Germans force marched him to the German 
mountains to Stalag XII.  The Board accepts his statements 
about his POW experiences as consistent with the 
circumstances of his service.  38 U.S.C.A. § 1154(a) (West 
1991 & Supp. 2001); 38 C.F.R. § 3.304.  The veteran has not 
asserted that he injured or diseased his cervical spine 
during combat.  Accordingly, the combat evidence rule 
mandated by 38 U.S.C.A. § 1154(b) does not apply.  
Nevertheless, the veteran is competent to establish that he 
sustained some neck injury in service.

That being said, the veteran's service medical records show 
no cervical spine disease or injury residuals, including 
after his repatriation, and his October 1945 service 
discharge examination report shows that his neurological 
system was normal and that he had no musculoskeletal defects.  
That report is the only contemporaneous medical evidence of 
record concerning the possibility that the veteran had 
cervical spine disease in service, and it strongly suggests 
that he did not.  Chronic cervical spine disease with X-ray 
evidence of degenerative changes and interspace narrowing was 
first shown on VA examination in February-March 1987.

Therefore, the in-service injuries reported recently by the 
veteran are considered to have been acute and transitory in 
nature and to have resolved completely without chronic 
residuals in light of this evidence and the fact that 
continuity of symptomatology since service is not shown and 
no physician has opined that his current cervical spine 
disorder is due to service.  The Board's conclusion against 
direct service incurrence or aggravation is further supported 
by the fact that there is no medical evidence of record 
opining that he has traumatic arthritis of his cervical spine 
due to in-service disease, injury, or trauma.  As such, the 
provisions of 38 C.F.R. § 3.303(a), (b), and (d) are not for 
favorable application.  

The Board is unable to accept the veteran's self-diagnosis of 
his current chronic cervical spine disease as caused by his 
POW experiences or having its onset in service, because as a 
layperson, he is incompetent to provide, with his own 
statements, satisfactory evidence that he incurred arthritis 
or degenerative disc disease in or as a result of service.  
Medical expertise is required to diagnose these diseases and 
indicate when they had their onset.  Espiritu v. Derwinski, 2 
Vet. App. 492, 495 (1992); Grottveit v. Derwinski, 5 Vet. 
App. 91, 93 (1993).

Moreover, the veteran has not been diagnosed with 
post-traumatic osteoarthritis of the cervical spine.  
Degenerative disc disease and degenerative arthritis are 
reported and diagnosed.  There is no competent medical 
evidence of record indicating that the veteran at least as 
likely as not has post-traumatic osteoarthritis of the 
cervical spine.  Therefore, the presumptive service 
connection provisions for post-traumatic osteoarthritis for 
former POW's do not supply the nexus to service.  The closest 
the evidence comes to indicating that the veteran has 
post-traumatic osteoarthritis of his cervical spine is an 
October 1996 statement from Jerry W. Bradley, M.D., speaking 
about the veteran's back instead of his cervical spine, and 
indicating that it would be difficult but possible to relate 
it to his POW status.  Subsequent statements from Steven W. 
Johnson, D.O., in December 1999 and Steven C. Weissfeld, 
M.D., refer to the back and feet and not to the neck, and a 
VA examination in September 1996 concerns primarily the back 
although the examiner did link degenerative changes in the 
spine to genetics and aging.  

If it were shown that the veteran probably has post-traumatic 
osteoarthritis of the cervical spine, then the disease would 
be presumptively linked to his POW experiences and VA would 
either have to grant the claim or rebut the presumption by 
affirmative evidence to the contrary.  38 U.S.C.A. § 1112, 
1113; 38 C.F.R. § 3.307(d).  This is not the case, however.  
There is no diagnosis of post-traumatic osteoarthritis of the 
cervical spine, so there is no such obligation.

Last, cervical spine arthritis was first shown in February 
1987.  As such, the one year presumptive service connection 
provisions for chronic diseases such as arthritis are not for 
favorable application.  

Thus, although the Board is aware of the notable service of 
this World War II combat veteran and former POW, service 
connection must be denied under the facts as they stand and 
the law as it exists.  Of course, the veteran is always free 
to submit new and material evidence such as a medical opinion 
reflecting a critical review of the facts and explaining why 
that physician believes that the veteran has post-traumatic 
osteoarthritis in his cervical spine.


ORDER

Entitlement to service connection for cervical spine 
degenerative disc disease is denied.



		
	HOLLY E. MOEHLMANN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

